Citation Nr: 1126859	
Decision Date: 07/19/11    Archive Date: 07/29/11

DOCKET NO.  07-11 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a genitourinary disorder, claimed as a groin condition and cystitis.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from March 1976 to September 1976, and he served on active duty from March 1977 to March 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction has since been returned to the RO in Montgomery, Alabama.  

The Veteran presented testimony at a Video Conference hearing chaired by the undersigned Veterans Law Judge in October 2008.  A transcript of the hearing is associated with the claims folder.

The Board previously remanded the Veteran's claim in February 2009 for further evidentiary development, which the RO/Appeals Management Center (AMC) completed to the extent possible, and thereafter readjudicated the Veteran's claim.  However, because the benefit sought remains denied, the claim has been returned to the Board for further appellate review.  

The Board notes that a February 2010 private treatment record has been associated with the Veteran's claims file since the issuance of the most recent RO/AMC adjudicative action and that the Veteran submitted this treatment record without first waiving initial RO review of this evidence.  However, the Board finds that this recently submitted evidence is essentially duplicative of evidence previously of record, namely the Veteran's treatment for a current genitourinary condition and his reports of an in-service groin injury.  Accordingly, the Board finds that there is no prejudice to the Veteran in adjudicating this appeal without first remanding the Veteran's claim for consideration of this recently submitted evidence.




FINDINGS OF FACT

1.  The Veteran's report of sustaining a "groin injury" during service is not credible.

2.  The only medical opinion of record addressing the etiology of the Veteran's currently-diagnosed genitourinary disorder fails to relate the condition to service.

3.  The Veteran reports first seeking treatment for his currently-diagnosed genitourinary disorder approximately 10 years after his separation from service, and the first genitourinary treatment of record is dated more than 25 years after the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a genitourinary disorder, claimed as a groin condition and cystitis and currently diagnosed as orchitis, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA's notice requirements were satisfied by a letters issued in September and December 2005, which apprised the Veteran of the criteria for establishing service connection (in addition to the criteria for reopening a claim, as the Veteran was seeking to reopen his genitourinary disorder service connection claim).   Additionally, these notices were provided to the Veteran prior to the initial adjudication of his claim.  

Regarding VA's duty to assist, the Veteran's service treatment records, available private treatment records, and VA treatment records have been obtained.  The RO attempted to obtain the Veteran's private treatment records from the Regional Medical Center of Jan Jose (formerly referred to as Santa Clara Medical Hospital); however, the facility reported that they had no records reflecting treatment of the Veteran.  The Veteran was also afforded a VA examination with an accompanying medical opinion in 2010 pursuant to the Board's remand instructions, and the Veteran testified at a hearing before the Board.  For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  

Moreover, in light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection Claim

The Veteran contends that his current genitourinary disorder, which he refers to as a groin condition, is related to in-service injury he incurred while lifting a heavy object.  The Veteran has also attributed his current genitourinary disorder to in-service cystitis, which he reports manifested as stomach pain during service.

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with active service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2010).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2010).

The Veteran's service treatment records reflect that in October 1978, he reported frequent pain during urination and penile discharge.  Laboratory testing was conducted, which ruled out syphilis but found bacteria resembling the bacteria causing gonorrhea.  At separation, the Veteran affirmed having venereal disease, including syphilis or gonorrhea; however, his separation medical examination report notes that no clinical abnormalities of his genitourinary system were found.

While the Veteran has reported receiving genitourinary treatment in 1989 from a medical facility in San Jose, California, that medical facility reported that they were unable to locate any records reflecting treatment of the Veteran.  Therefore, the first post-service treatment of record reflecting the Veteran's genitourinary complaints is a November 2005 treatment record from the Veteran's private treating physician.  The record reflects the Veteran's report of having a recurrent history of prostatitis that had recently increased in severity, and an impression of prostatitis was noted.  A March 2006 record from this treatment provider notes the Veteran's treatment for epididymitis, which was noted to have resolved in an April 2006 treatment record.  An April 2006 VA treatment record reflects the Veteran's report of dysuria, pain in his groin and testes.  On physical examination the Veteran was noted to have left-sided mild tenderness and epididymitis (inflammation of the epididymis), and an assessment of probable epididymitis was noted.  A September 2006 VA treatment record notes the Veteran's history of recurrent orchitis (inflammation of the testicles), as well as an assessment of recurrent orchitis.  The Veteran's subsequent VA treatment of record fails to reflect any further genitourinary complaints or treatment.

The Veteran participated in a Board hearing in October 2008, during which he reported that he had recurrent cystitis (a male bladder infection) and had recently received VA treatment for cystitis.  He further testified that he had been treated for the symptoms of cystitis in March of 1976 during service.  (A service treatment record dated in March 1976, however, shows only that the Veteran complained of decreased appetite and nausea, as well as vague reports of muscle aches and weakness, which was assessed as vague abdominal discomfort of questionable etiology.)  The Veteran further testified that he was also treated for a "groin condition" during service, for which he was prescribed bed rest and assigned to night duty, although he acknowledged that this treatment was not recorded.  The Veteran testified that he was also treated for this condition after service in 1989 (from the facility which reports having no treatment records for the Veteran), with more recent treatment from a private provider (whose treatment records are associated with the Veteran's claims file and discussed above).

The Veteran was afforded a VA examination in January 2010 to address the etiology of any currently-diagnosed genitourinary disorder and its potential relationship to service.  During the examination, the Veteran reported that after his October 1978 in-service treatment for suspected venereal disease, he was prescribed 72 hours of bed rest.  The Veteran further stated that he was last treated for left testicle swelling (orchitis) by his private treating physician, which was treated with a prescription medication and hot soaks, and the Veteran reported that he was experiencing left testicle swelling at the time of the examination.  The examiner noted that a review of the Veteran's claims file revealed that he was currently diagnosed with orchitis of the left testicle.  After conducting a physical examination of the Veteran and reviewing the results of a contemporaneous scrotal ultrasound, the examiner diagnosed the Veteran with an enlarged left testicle/orchitis.  However, the examiner stated that it was less likely than not that the Veteran's current genitourinary disorder was caused by service or a result of any treatment received in service.  In support of this medical opinion, the examiner cited the Veteran's service treatment records, which reflect only the Veteran's report of pain and a burning sensation when urinating, with no reference to treatment for a testicular injury during service.  Absent medical evidence reflecting a testicular injury, the examiner found no basis to link the Veteran's current left testicle orchitis to service.

A February 2010 private treatment record continues to reflect the Veteran's report of sustaining a groin strain during service (after which he reported he was placed on bed rest for approximately 10 days) and experiencing ongoing scrotal pain since his discharge from service.  The treatment record does not reflect a specific diagnosis of any specific genitourinary condition.

After reviewing the evidence of record, the Board finds that the evidence of record fails to show that the Veteran's currently-diagnosed genitourinary condition, orchitis, is related to service.  In that regard, the only medical opinion of record addressing the etiology of the Veteran's orchitis fails to relate this condition to service, as the Veteran did not have any documented treatment for a groin injury during service.  

Moreover, while the Veteran has recently reported that he incurred a groin strain during service, the Board finds that the Veteran's report is not credible.  While the Veteran has reported sustaining an injury to his "groin area" in 1978 while aboard the U.S.S. Dale, the Veteran's treatment records from 1978 reflect only that he was treated for a venereal disease during his service aboard this vessel, and they fail to reference an injury of the groin or related prescribed bed rest.  Moreover, while the Veteran affirmed a history of venereal disease on separation from service in March 1979, which he characterized as an isolated instance of gonorrhea, the Veteran failed to report or reference an injury to his groin.  Indeed, there was a specific denial of having any illness or injury other than those already noted.  The Board acknowledges that the Veteran is competent to report the occurrence of an in-service injury, and that the absence of treatment for a claimed condition during service does not necessarily render the Veteran's report of an in-service injury not credible.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lack of contemporaneous medical evidence does not necessarily render lay evidence not credible).  However, the Board finds that in the instant case, the Veteran's failure to report this injury at separation (which he characterizes as significant enough to require bed rest for several days), while reporting other maladies, and denying any other injury or illness other than those already acknowledged, diminishes the credibility of the assertion that the Veteran did indeed sustain this injury in service.  Moreover, the Board does not find the Veteran's argument that he received treatment for this injury in service, but that the treatment was not documented, to be plausible.

Furthermore, the Board notes that the significant gap of approximately 26 years between the Veteran's discharge from service and the first genitourinary treatment of record in 2005 also weighs against his claim.  The Board acknowledges that the Veteran reports first receiving treatment for this condition after service in 1989 and that efforts to obtain these reported treatment records were not successful.  However, even assuming arguendo that the Veteran did receive treatment for his currently-diagnosed condition in 1989, the evidence would still reflect n approximate 10-year gap between the Veteran's discharge and his first treatment for this condition.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd 230 F.3d 1330 (Fed. Cir. 2000) (holding that service connection may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

Accordingly, given the evidence of record, including the negative medical nexus opinion, the finding that the Veteran's report of injuring his "groin area" during service is not credible, and the significant gap between the Veteran's discharge from service and the first post-service genitourinary treatment of record, the Board finds that a basis for granting service connection for a genitourinary disorder, claimed as a groin condition and cystitis and currently diagnosed as orchitis, has not been presented.  Accordingly, the Veteran's appeal is denied.


ORDER

Service connection for a genitourinary disorder, claimed as a groin condition and cystitis and currently diagnosed as orchitis, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


